Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment filed January 28, 2021, amending claim 1 is acknowledged.  Claim 1 is canceled.  Claims 3-10 are withdrawn.  Claim 11 is canceled.  

Election/Restrictions
This application is in condition for allowance except for the presence of claims 3-10 directed to claims non-elected without traverse.  Accordingly, claims 3-10 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Cancel claims 3-10.

Allowable Subject Matter
Claims 1-2 and12-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims are in condition for allowance because Applicant’s arguments in light of the specification are persuasive.  In particular, the argument regarding the particular specificity of the Y residue in the downstream or reverse primer of SEQ ID NO:2, and with the specificity now recited in the claims, puts the claims in condition for allowance.  While the prior art may suggest or support the obviousness of designing primers for amplifying any particular gene, the prior art does not specifically teach a primer which includes a Y which is only T or C.	As recited in Applicant’s arguments, and as recited in the specification, “choosing specific primer pairs for PCR amplification to detect a DNA/RNA of interest with desired sensitivity and selectivity is absolutely ‘not obvious’”.  Applicant’s remarks go on to point to the portion of the specification that recites the “2.5 Primer specificity analysis and 2.6 Primer sensitivity analysis on pages 12-13)”.  Within that portion of the specification, it is noted that “when parallel primers are used, for example, Y is A or Gin the downstream primer, the result are positive both with bovine adenovirus and human 5adenovirus. This indicated that when Y in the downstream primer is A or G, the primer does not have specificity and cannot be used to distinguish specific species of viruses” (p. 13 of specification).  This indicated that when Y in the downstream primer is A or G, the primer does not have specificity and cannot be used to distinguish specific species of viruses” (p. 13 of specification).  While Nagy may teach a larger sequence which corresponds to the sequence as claimed, in light of the guidance as argued in the specification, it would not have been obvious to design the primers as claimed because none of the prior art teaches primers that are designed to detect porcine adenovirus type 5.  Therefore, the claims are novel and non-obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637